Bank of N.Y. Mellon Trust Co., N.A. v Claypoole (2017 NY Slip Op 03895)





Bank of N.Y. Mellon Trust Co., N.A. v Claypoole


2017 NY Slip Op 03895


Decided on May 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 16, 2017

Sweeny, J.P., Renwick, Andrias, Feinman, Gesmer, JJ.


157861/14 -4015 4014 4013

[*1]The Bank of New York Mellon Trust Company, N.A., formerly know as The Bank of New York Trust Company, N.A., etc., Plaintiff-Respondent,
vJohn D. Claypoole, Defendant-Appellant, New York City Parking Violations Bureau, et al., Defendants.


Rosenberg and Steinmetz P.C., Valley Stream (Rachelle Rosenberg of counsel), for appellant.
Eckert Seamans Cherin & Mellott, LLC, White Plains (Riyaz G. Bhimani of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (Joan M. Kenney, J.), entered August 15, 2016, which, inter alia, denied defendant John D. Claypoole's motion for summary judgment dismissing the complaint as against him, and granted plaintiff's motion for summary judgment declaring the "first mortgage" a valid lien and directing that the satisfaction of mortgage be vacated and expunged, unanimously affirmed, with costs. Appeals from orders, same court and Justice, entered May 31, 2016 and June 1, 2016, unanimously dismissed, without costs, as subsumed in the appeal from the order and judgment.
The satisfaction of mortgage was void ab initio, because the party that filed it had already assigned away its interest under the mortgage. Consequently, this action seeking to vacate the satisfaction of mortgage pursuant to RPAPL article 15 is not time-barred under CPLR 213(6) (see Faison v Lewis, 25 NY3d 220, 224 [2015]; see also Riverside Syndicate, Inc. v Munroe, 10 NY3d 18, 24 [2008]).
We have considered defendant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 16, 2017
CLERK